DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 1/19/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-8, 11-14 and 18-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Meyer et al (US 2013/0324837 hereafter Meyer) in view of Bianco (US 2004/0047865 hereafter Bianco) and Gerhrke et al (US 5,603,955 hereafter Gerhrke).  
Meyer discloses an implantable device that is detectable via magnetic resonance imaging comprising a hydrophilic polymer, a contrast agent comprising gadolinium [abstract, 0036, 0040]. The hydrophilic polymer is impregnated with the crosslinked with itself and the gadolinium [0043].  The 
While disclosing marker formulation and incorporated components the reference is silent to specific chemotherapy agents. The use of said compounds in known in the art as seen in the Bianco patent.
Bianco discloses a marker composition comprising a combination of active agents including polifeprosan and carmustine [0092, 0111]. The carrier polymer for the marker comprises cellulose acetate [0030]. The formulation can comprise hyaluronic acid [0122]. It would have been obvious to include the chemotherapeutic agents of Bianco into the marker of Meyer as the patent is suggestive of the inclusion of similar agents.
The reference while disclosing w die variety of active agent from delivery via the cross-linked polymer network, Meyer is silent to the specific compounds of the instant claims. The delivery of growth factors and wound healing enzymes is known in the art as seen in the Gehrke patent.
Gehrke discloses a cross-linked polymer gel matrix for delivery of active agent to the body (abstract). The polymers are cross-linked entrapping the active agents within the hydrogel matrix comprising cellulose ethers (col. 14, lin. 10-45). The active agents include chemotherapeutic agents (col. 17, lin. 25-35), platelet growth factors (col. 19, lin. 62-67), imaging agents (col. 19, lin. 45-50) and cleansing enzymes (col. 29, lin. 54-65). It would have been obvious to one of ordinary skill in the art to include these compounds in the similarly functioning cross-linked formulation of Sawhney as they solve the same problem.
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable marker formulation. It would have been obvious to include the active agents of the Bianco and Gehrke into the formulation of Meyer as the formulation solve the same problem of delivering active agents to the body though cross-linked dissolvable networks.
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. Applicant argues that the prior art does not render the claims obvious since none of the references alone or in combination discloses the marker of the instant claims with both covalent bonds and crosslinking.  Regarding this argument, it remains the position of the Examiner that the prior art combination continues to render the claims obvious.  Meyer discloses a marker formulation comprising a hydrophilic polymer, PVA that is crosslinked to the marker compound that is also impregnated into the polymer [0044].  Applicant argues that the bonds are not covalent, but are coordinated bonds.  These bonds however, are a type of covalent bond between free electrons.  As such, the polymer is crosslinked and impregnated with the marker compound and render the claims obvious.  It would have been obvious to include the chemotherapeutic agents of Bianco into the marker of Meyer as the patent is suggestive of the inclusion of similar agents.  With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable marker formulation. It would have been obvious to include the active agents of the Bianco and Gehrke into the formulation of Meyer as the formulation solve the same problem of delivering active agents to the body though cross-linked dissolvable networks.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618